Case 1:17-cr-00372-JS-GRB Document 486 Filed 08/26/19 Page 1 of 1 PageID #: 2597
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
 WK:KTF                                              271 Cadman Plaza East
 F. #2016R01805                                      Brooklyn, New York 11201



                                                     August 26, 2019

 By ECF

 Joseph W. Ryan, Jr., Esq.
 Melville Law Center
 225 Old Country Road
 Melville, New York 11747-3111

                Re:    United States v. Michael Watts
                       Criminal Docket No. 17-372 (JS)

 Dear Mr. Ryan:

                   The government committed to provide notice by August 23, 2019 of its intention
 to offer at trial “crimes, wrongs, or other acts” evidence against Mr. Watts pursuant to Federal
 Rule of Evidence 404(b). The government provides this letter to notify you that it does not
 intend to offer such evidence at this time. Pursuant to F.R.E. 404(b)(2)(B), the government
 reserves its right to supplement this notification.

                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney


                                              By:              /s/
                                                     Whitman G.S. Knapp
                                                     Kaitlin T. Farrell
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6107/6072


 c.c.: Clerk of the Court (JS) (by ECF)
